Citation Nr: 1010901	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  09-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a disability 
claimed as Parkinson's disease and tremors.

2.  Entitlement to service connection for a respiratory 
disorder claimed as a residual of exposure to asbestos during 
active service.

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for a disability 
claimed as stress.

5.  Entitlement to service connection for high cholesterol.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

7.  Entitlement to service connection for hypertension.  

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate disability, diagnosed as prostatism or enlarged 
prostate.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disability claimed as allergies, hay fever, and 
asthma.  

10.  Entitlement to service connection for a respiratory 
disability claimed as allergies, hay fever, and asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The Veteran had active duty service with the United States 
Navy from August 1955 to September 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2008 and August 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines.  The 
February 2008 decision denied service connection for 
asbestosis, high cholesterol, stress, and tremor.  The 
decision reopened a previously denied claim of service 
connection for hypertension, and denied service connection on 
the merits.  The RO declined to reopen previously denied 
claims of service connection for prostatism and a hay fever 
allergy.  In the August 2008 decision, service connection for 
diabetes mellitus was denied.  

The issues have been recharacterized as above to better 
reflect the Veteran's contentions and the evidence of record.

In January 2010, the veteran testified at a hearing at the RO 
in Manila, the Philippines, before the undersigned Acting 
Veterans Law Judge sitting in Washington, DC, via 
videoconference.  A transcript of the hearing is associated 
with the claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement service connection for 
hypertension, a disability claimed as Parkinson's disease and 
tremors, and a respiratory disability claims as allergies, 
hay fever, and asthma, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a 
finding that the Veteran was exposed to asbestos in service.

2.  The competent evidence of record is against a finding of 
that any currently diagnosed respiratory disability is 
related to asbestos exposure.

3.  The competent evidence of record is against a finding of 
a current diagnosis of diabetes mellitus.

4.  Stress is not a service connectable disability; the 
Veteran does not allege, nor does the evidence of record 
show, any current diagnosis of a psychiatric disorder.

5.  High cholesterol is a laboratory finding, and is not a 
service connectable disability for VA purposes.

6.  Service connection for hypertension was denied in an 
unappealed April 2005 decision on the basis that there was no 
evidence of a current disability; this denial became final in 
April 2006.

7.  Evidence received since April 2005 regarding hypertension 
was not previously considered by agency decision makers, is 
not cumulative or redundant of evidence already of record, 
addresses an unestablished fact, and raises the reasonable 
possibility of substantiating the claim.

8.  Service connection for a prostate disability was denied 
in an unappealed April 2005 rating decision on the basis that 
no nexus was shown between the currently diagnosed disability 
and service; this denial became final in April 2006.

9.  Evidence received since April 2005 regarding a prostate 
disability was not previously considered by agency decision 
makers, but is cumulative and redundant of evidence already 
of record, does not address an unestablished fact, and does 
not raise the reasonable possibility of substantiating the 
claim.  

10.  By way of an April 2005 decision, the RO declined to 
reopen a previously denied claim of service connection for a 
respiratory disability claimed as allergies, hay fever, and 
asthma; the underlying denial was on the basis that no 
chronic disability was shown.  The denial became final in 
April 2006.

11.  Evidence received since April 2005 regarding a 
respiratory disability was not previously considered by 
agency decision makers, is not cumulative or redundant of 
evidence already of record, addresses an unestablished fact, 
and raises the reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disorder, claimed as a residual of exposure to asbestos, are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009);  38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  The criteria for service connection for diabetes mellitus 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

3.  The criteria for service connection for a disability 
claimed as stress are not met. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009);  38 C.F.R. § 3.102, 3.303 
(2009).  

4.  The criteria for service connection for high cholesterol 
are not met. 38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102, 3.303 (2009).

5.  New and material evidence having been received, the 
criteria to reopen a previously denied claim of service 
connection for hypertension have been met.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

6.  New and material evidence not having been received, the 
criteria to reopen a previously denied claim of service 
connection for a prostate disability, diagnosed as prostatism 
or enlarged prostate, have not been met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

7.  New and material evidence having been received, the 
criteria to reopen a previously denied claim of service 
connection for a respiratory disability, claimed as 
allergies, hay fever, and asthma, have been met.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability;  and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to claims to reopen, notice must additionally 
include information regarding the basis of the final prior 
denial and what evidence or information would help correct 
the deficiencies in the record underlying that denial.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  This 

The RO provided the appellant notice by letters dated 
September 2007 (tremors, asbestosis, cholesterol, 
hypertension, prostatism, and allergies), December 2007 
(stress), and May 2008 (diabetes) prior to the adjudication 
of his claims.  The notification substantially complied with 
the requirements of Quartuccio, Dingess and Kent, supra.  The 
Veteran was provided additional notice in letters dated April 
2008.  While this notice was after the initial adjudication 
of the relevant claims, any error in timing is alleviated by 
the readjudication in the November 2008 statement of the case 
(SOC) as well as supplemental statements of the case (SSOCs) 
May 2009, June 2009, and September 2009.  

The Board notes that the notice with regard to reopening of 
the claim of service connection for a respiratory disability 
claimed as allergies did not properly identify the basis for 
the prior denial.  However, there is no prejudice to the 
Veteran in light of the Board's decision to reopen the claim.  
In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, service personnel 
records, private medical records, assisted the appellant in 
obtaining evidence, and afforded him the opportunity to 
present hearing testimony, statements and evidence.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file and he has not contended otherwise.  The Board does note 
that the service treatment records indicate that service 
records were lost and reconstructed while the Veteran was on 
active duty.

With respect to the veteran's claims for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Veteran has not been provided VA examinations with 
respect to his claims for service connection for asbestos 
exposure, diabetes mellitus, stress, or high cholesterol.  No 
examination is required.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran had an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
no medical evidence of any current diagnosis of any asbestos 
related respiratory disorder, diabetes mellitus, or a 
disability resulting from "stress."  High cholesterol is 
not a disability for VA compensation purposes.  Accordingly, 
no examinations are required.  See, McLendon v. Nicholson, 20 
Vet. App. 79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159 (c).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Both diabetes mellitus and hypertnesion are listed chronic 
diseases for purposes of presumptive service connection.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  The applicable presumptive period is one year 
following separation from service.  38 C.F.R. § 3.307(a)(3).  
Diabetes is also a listed presumptive condition for herbicide 
exposed Veterans.  38 C.F.R. § 3.309(e)

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A.  Asbestos Related Disease

The Veteran has made a very vague claim for service 
connection for an asbestos related respiratory disorder.  He 
claims that early in his Navy career he was stationed aboard 
ships and exposed to asbestos at that point in time.  He made 
such assertions at the January 2010 hearing.  Specifically, 
he alleged that he was stationed aboard two destroyers in 
drydock for overhaul, and although he did not perform any of 
the actual work on the ships, he was tasked with cleaning up 
at the end of the work day, and was exposed to asbestos then.

The Veteran's service personnel records reveal that he was 
stationed aboard ship from approximately March 1956 to 
December 1957.  At the time, the Veteran's Rating, or 
military occupational specialty (MOS), was as a steward or 
steward apprentice.  Later, he was trained and served as a 
hospitalman.  Service personnel records reveal that 
subsequent to 1957 he was stationed primarily in Naval 
Hospitals and did not have any more shipboard service.  

The United States Navy has surveyed all naval Ratings and 
determined the likely level of exposure to asbestos in the 
performance of the duties of that position.  Both a 
hospitalman and a steward or steward's apprentice carry a 
"Minimal" risk of asbestos exposure.  The Veteran contends 
that duties outside his normal rating, of cleaning up in 
drydock, are the source of his exposure, but there is nothing 
in the record which tends to support that allegation.  The 
Veteran must be presumed to have worked within the bounds of 
his rating in the absence of evidence to the contrary.  While 
the Veteran's testimony regarding his duties is competent 
evidence, it is outweighed by the official Navy 
certification. 

Moreover, even if asbestos exposure in service is conceded, 
the evidence of record does not support a grant of benefits.

On separation examination in January 1975, the Veteran 
reported a history of hay fever; the examining physician 
noted this disorder was treated with prescription medication 
with good results, no complications, no sequelae.  Clinical 
evaluation of the Veteran's lungs and chest was "normal," 
with no abnormalities noted by the examining physician.  
Chest x-ray examination revealed findings that were within 
normal limits.  

Medical records dated many years after service reveal that 
the Veteran had complaints of asthma.  A private hospital 
record dated September 2008 reveals a medical history of 
chronic obstructive pulmonary disease (COPD) related to the 
Veteran's long history of smoking.  A February 2009 medical 
record reveals that the Veteran had complaints of wheezing 
and shortness of breath.  The diagnosis was "wheezing / hay 
fever, allergy bronchitis."  No doctor has diagnosed any 
asbestos related disease, and no radiographic evidence 
demonstrates cardinal signs of asbestos related disease, such 
as pleural plaques.  There is no evidence of record which in 
any way links any current respiratory disorder to active 
service or to claimed asbestos exposure during service.  

The preponderance of the evidence is against the claim for 
service connection for a respiratory disorder claimed as a 
residual of exposure to asbestos during active service; there 
is no doubt to be resolved; and service connection is not 
warranted. 

B.  Diabetes Mellitus

The Veteran alleges entitlement to service connection for 
diabetes mellitus, based in part on his alleged service in 
Vietnam.  If a veteran was exposed to an herbicide agent 
during active service, presumptive service connection is 
warranted for type 2 diabetes if the requirements of 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009).

A Veteran who served in the Republic of Vietnam during the 
period beginning January 9, 1962, and ending on May 7, 1975, 
is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 
1116.  To be entitled to presumptive service connection for 
certain diseases associated with herbicide exposure, it must 
be established that the Veteran actually served in-country.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a claimant 
must have been present within the land borders of Vietnam at 
some point in the course of his military duty to be entitled 
to the presumption of herbicide exposure under 38 U.S.C. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  

The evidence of record does not establish that the Veteran 
served in Vietnam at any time during his active duty service.  
Separation papers, DD 214s, and service personnel records do 
not show that the Veteran ever served in Vietnam, and the 
National Personnel Records Center has certified that the 
Veteran did not have in-country Vietnam service, and that he 
was not shown to have been actually exposed to herbicides.  
Service connection on a presumptive basis as an herbicide 
exposed Veteran would therefore not be applicable.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The Board has also considered entitlement to service 
connection on a direct basis, and on the basis of a 
presumption as a chronic disease under 38 C.F.R. § 3.309(a).  
However, there is no medical evidence showing that the 
Veteran is, or has ever been, diagnosed with diabetes 
mellitus.  In December 2007, the Veteran submitted a clinical 
summary from a private physician, which specifically 
indicated that he was "non-diabetic."  At the January 2010 
hearing, the Veteran testified that he had never been 
diagnosed with diabetes mellitus.  

"In the absence of proof of present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The question of whether the condition was diagnosed 
within the first post-service year, which is the applicable 
presumptive period for type II diabetes, is therefore moot.

The preponderance of the evidence is against the claim for 
service connection for a diabetes mellitus; there is no doubt 
to be resolved; and service connection is not warranted.

C.  Stress

The Veteran claims entitlement to service connection for 
stress.  At the January 2010 hearing, he asserted that his 
claim was that his duties during active service were 
stressful.  When questioned, he testified that he was not, 
and never been, diagnosed with any psychiatric disability.  
The Veteran retired from active service more than three and a 
half decades ago.  His wife testified that the Veteran's 
"stress" ended when he retired from active duty.  

The Veteran's claim is that his job duties during active 
service placed him under stress.  He has not asserted any 
current disability resulting from this alleged stress, and 
post service treatment records do not show any treatment or 
complaints related to a psychiatric condition.  He admits 
that he does not have any psychiatric disability.  Simply 
put, he does not have a disability for which service 
connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The preponderance of the evidence is against the claim for 
service connection for a disability claimed as stress; there 
is no doubt to be resolved; and service connection is not 
warranted.

D.  High Cholesterol

The veteran seeks service connection for high cholesterol.  
He claims that he incurred high cholesterol because of his 
military service, when he had to eat high-fat foods provided 
by the Navy.  Post-service medical evidence dating from the 
1980s to the present does show that the Veteran has been 
identified with high cholesterol readings.  

Service connection is only warranted where the evidence 
demonstrates a disability.  "Disability" means impairment 
in earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1 (2008);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As elevated cholesterol does not constitute a 
disability, service connection for high cholesterol cannot be 
awarded regardless of whether the veteran has the claimed 
high cholesterol condition.

The preponderance of the evidence is against the claim for 
high cholesterol; there is no doubt to be resolved; and 
service connection is not warranted. Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

III.  New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

The Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered, as a jurisdictional matter, 
regardless of any prior determination by the RO.  The Board 
can make an initial determination as to whether evidence is 
"new and material."  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

A.  Hypertension

The RO denied the Veteran's claim for service connection for 
hypertension in an April 2005 rating decision.  The Veteran 
was notified of this decision in a letter dated that same 
month.  He did not appeal the RO decision and it became 
final.  38 U.S.C.A. § 7105(c).  The reason for the denial of 
service connection was that there was "no evidence the 
claimed condition exists."  

Subsequent to the April 2005 RO rating decision, the Veteran 
submitted copies of a variety of medical records which now 
show diagnoses of hypertension.  A September 2008 hospital 
record is indicative of this evidence and indicates a 
diagnosis of hypertension.  These medical records now show 
diagnoses of hypertension, which were lacking at the time of 
the April 2005 RO rating decision. 

This evidence is "new" as it did not exist at the time of 
the prior determination; it is also "material" in that it 
tends to substantiate the claim for service connection.  
Specifically, there is evidence of a current hypertension 
disability which was previously absent.  Accordingly, 
reopening of the claim for service connection for 
hypertension, is warranted.  To this extent only, the claim 
is granted.  

The Board notes that in the February 2008 decision, the RO 
reopened the claim of service connection and denied 
entitlement to the benefit sought on the merits.  In the SOC 
and SSOC's, however, the RO rescinded the reopening, and 
declined to reach the merits of the claim.  The impact of 
this error is discussed in the Remand section below.


B.  Prostate Disability

The RO denied the Veteran's claim for service connection for 
a prostate disability, diagnosed as prostatism or enlarged 
prostate, in April 2005, on the basis that there was no 
evidence linking the Veteran's currently diagnosed prostate 
disabilities to active military service.  He was notified of 
this decision that same month, but did not file an appeal.  
This decision is final.  38 U.S.C.A. § 7105(c).  

A large amount of medical evidence has been obtained 
subsequent to the April 2005 RO rating decision, including 
extensive private treatment records.  This evidence shows 
that the Veteran continues to have a diagnosis of enlarged 
prostate with associated urinary symptoms.  However, no 
doctor or other medical care provider offers any opinion 
regarding the etiology of such, or relating prostate problems 
to service.  The evidence submitted since the April 2005 RO 
rating decision is therefore cumulative and redundant of 
evidence that was already of record, and cannot be considered 
new.  

Moreover, it does not relate to the unestablished fact of a 
nexus to service, and cannot therefore raise the reasonable 
possibility of substantiating the claim.  The evidence cannot 
therefore be considered material.

The Veteran did allege in April 2008 correspondence that his 
prostate condition was related to herbicide exposure in 
Vietnam.  However, as this allegation is based on a fact 
directly and clearly contradicted by the evidence of record, 
the Board cannot consider it to be probative and relevant.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  Any opinion or 
finding based upon the alleged exposure would, of necessity, 
be based on inaccurate facts.  The presumption of credibility 
under Justus, supra, is not reached, and the allegation that 
presumptive service connection applies is not material.

Given the absence of receipt of any new and material evidence 
since the April 2005 rating decision, reopening the claim for 
entitlement to service connection for a prostate disability, 
diagnosed as prostatism or enlarged prostate, is not 
warranted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

C.  Hay Fever and Allergies

Service connection for hay fever and allergies was initially 
denied in a March 10995 rating decision.  The RO determined 
that although there was some in-service treatment for hay 
fever symptoms, the condition was fully resolved without 
sequellae.  The RO then denied reopening of the Veteran's 
claim for service connection for hay fever allergy in April 
2005.  He was notified of these decisions, but did not file 
appeals.  Both decisions are final.  38 U.S.C.A. § 7105(c).  

Since April 2005, the Veteran has submitted additional 
private medical records showing treatment for current 
respiratory problems, including hay fever, allergies, and 
allergic bronchitis.  He also testified at his January 2010 
hearing that he had recurrent allergy symptoms consistently 
since service.

At the time of the April 2005 decision, there was evidence of 
record that the Veteran had recurrent symptoms.  The medical 
records repeating this information are not therefore new, as 
they are cumulative and redundant.  However, the Veteran's 
testimony regarding the continuity of his symptoms, as well 
as the increasing severity, is both new and material, as the 
statement were not previously of record and go directly to 
the unestablished fact of a nexus to service for the current 
disability.

Accordingly, reopening of the claim for service connection 
for a respiratory disability claimed as allergies, hay fever, 
and asthma is warranted.  To this extent only, the appeal is 
granted.


ORDER

Service connection for a respiratory disorder claimed as a 
residual of exposure to asbestos is denied.

Service connection for diabetes mellitus is denied.  

Service connection for a disability claimed as stress is 
denied.

Service connection for high cholesterol is denied.  

New and material evidence having been submitted, the claim 
for service connection for hypertension, is reopened; to this 
extent only the claim is granted.  

New and material evidence not having been submitted, the 
claim for service connection for a prostate disability, 
diagnosed as prostatism or enlarged prostate, is not 
reopened; the claim remains denied.

New and material evidence having been submitted, the claim 
for service connection for a respiratory disability claimed 
as allergies, hay fever, and asthma, is reopened; to this 
extent only the claim is granted.  


REMAND

Remands are required for full compliance with VA's duties to 
notify and assist.  38 U.S.C.A. §§ 103, 5103A; 38 C.F.R. 
§ 3.159.

I.  Parkinson's Disease, Claimed as Tremor

The Veteran and his wife both stated at the January 2010 
personal hearing that a trembling of the Veteran's hands 
first began on active duty service, while he served at St. 
Alban's in New York.  His wife further described more 
extensive shaking in his sleep, and both testified that the 
tremors have continued.  Both are competent to report the 
observable symptom of a tremor.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The competent evidence of record, therefore, shows in-service 
symptoms, current impairment, and reports of continuity.  The 
record does not, however, clearly identify a diagnosis.  An 
examination is required to determine if the reported symptoms 
reflect a current disability, and if so, whether such is 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

II.  Hypertension

As was noted above, the RO initially reopened the previously 
denied claim of service connection for hypertension in the 
February 2008 decision on appeal here.  Subsequently, 
however, in the SOC and in multiple SSOC's, the RO appears to 
have rescinded that decision and declined to reach the merits 
of the claim.  This is a clear error which prejudiced the 
Veteran.  An SOC and SSOC are intended to inform a Veteran of 
the laws and regulations applicable to his claim, the 
evidence of record, and the reasons and bases for the RO's 
determination.  38 C.F.R. § 19.29.  Here, the RO did not 
provide the Veteran with effective notice to allow him to 
properly prepare his appeal and address any deficiencies in 
his claim, as the SOC and SSOC's changed the basis of the 
February 2009 denial and did not reach the merits of the 
claim.  On remand, the RO must issue a new SSOC addressing 
the Veteran's claim in accordance with the decision on appeal 
to protect the Veteran's due process rights.

III.  Respiratory Condition, Claimed as Allergies, Hay Fever, 
and Allergic Bronchitis

The evidence of record reflects in-service treatment for 
allergies, as well as post-service recurrence and treatment.   
A VA examination is required to determine whether current 
symptoms represent an aggravation of a pre-existing allergic 
condition, or if they are merely intermittent, acute episodes 
which resolve upon removal of the allergen.  38 C.F.R. 
§ 3.380; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Issue an SSOC on the issue of 
entitlement to service connection for 
hypertension which fully discusses the 
evidence and information of record, and 
the laws and regulations applicable to a 
reopened claim of service connection.  
38 C.F.R. § 19.29.

2.  Schedule the Veteran for a VA 
Miscellaneous Neurological Disorders 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
all current neurological disabilities; the 
presence of a disability manifested by 
tremors should be specifically discussed.  
The examiner should opine as to whether 
any currently diagnosed condition is at 
least as likely as not related to service.

3.  Schedule the Veteran for a VA 
Miscellaneous Respiratory Disease and/or 
Nose, Sinus, Larynx, and Pharynx 
examinations.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
all current disabilities of the upper 
respiratory system, to include the 
presence of allergies, asthma, hay fever, 
or allergic bronchitis.  The examiner 
should opine as to whether  any diagnosed 
condition pre-existed service, or whether 
it is at least as likely as not that any 
currently diagnosed condition was first 
manifested in service.  If a condition 
existed prior to service, the examiner 
should opine as to whether such was 
aggravated by service, to include 
consideration of whether signs and 
symptoms consistently resolved with the 
removal of the allergen trigger, such as 
seasonal pollens.

4.  Following the above, readjudicate the 
Veteran's claims for service connection.  
If any benefit on appeal remains denied, 
a Supplemental Statement of the Case 
should be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


